 STANDARD BRANDS, INCORPORATED349and that the Respondent make him whole for any loss of pay he may have suf-fered as a result of the discrimination by payment to him of a sum of moneyequal to the amount he would have earned from the date of his discharge to thedate of offer of reinstatement less his net earnings 11 to be computed on a quar-terly basis in the manner established by the Board in F. W.Woolworth Com-pany,90 NLRB 289. Earnings in one particular quarter shall have no effectupon the back-pay liability for any other such period.Itwill also be recom-mended that the Respondent make available to the Board upon request payrolland other records to facilitate the checking of the amount of back pay due.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,I make thefollowing :CONCLUSIONS OF LAW1.Nassau County Typographical Union #915 (AFL), and Newspaper andMail Deliverers'Union of New York and Vicinity are labor organizations withinthe meaning of Section2 (5) of the Act.2.By interfering with, restraining,and coercing their employees in the exer-cise of the rights guaranteed in Section7 of the Act,the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment ofCharlesWaugh, thereby encouraging or discouraging membership in labororganizations,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]11Crossett Lumber Company,8 NLRB 440.STANDARD BRANDS, INCORPORATEDandINTERNATIONAL UNION OFOP-ERATINGENGINEERS, LOCAL661,AFL,PETITIONER.CaseNo.2-RC-3297.July 20, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James V. Altieri,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.95 NLRB No. 52 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all operating and maintenance en-gineers at the Employer's powerhouses in Peekskill, New York, in-cluding "senior oilers-junior engineers," but excluding all boilerhouseemployees, office and clerical employees, watchmen, guards, profes-sional employees, executives, and supervisors as defined in the Act.In the event the Board finds this unit inappropriate, the Petitioneralternatively requests a unit embracing all powerhouse employees,including maintenance and operating engineers, senior. oilers-juniorengineers, maintenance helpers, and oilers, but with the same exclu-sions set forth above.Local 342, International Brotherhood of Fire-men and Oilers, AFL, the Intervenor herein, moved to dismiss thepetition on the ground that both units sought by the Petitioner areinappropriate.The Intervenor also took the position that the unitsestablished by bargaining history should be maintained, but if anychange were to be made, it should be on the basis of an appropriateunit comprising the entire power department, including the boiler-house employees whom the Intervenor represents as well as thosewhom the Petitioner already represents and those for whom the Pe-titioner seeks to add to its present unit.The 'Employer takes noposition with respect to the unit contentions.The Employer operates two powerhouses and a boilerhouse at Peek-skill.Since 1918 the Petitioner has separately bargained for themaintenance and operating engineers employed in the powerhouses.Concurrently, the Intervenor has separately represented the boiler-house employees, including the individuals classified as senior oilers-junior engineers, as well as the other oilers.For some time, it hasbeen common practice for oilers assigned to the powerhouses to spenda substantial portion of their time in the performance of duties ordi-narily discharged by the operating engineers. In May 1949, theparties herein agreed to classify these employees as senior oilers-juniorengineers, a position intermediate between the engineers and theoilers.The agreement further provided that these employees must,in addition to continuing their membership in the Intervenor's union,join the Petitioner's union, as well as pay dues to both.Nevertheless,the Intervenor continued to represent the senior oilers-junior engineerssince the execution of that contract.Although operating engineershave been selected from the ranks of senior oilers-junior engineers,who, in turn, are chosen from among the oilers,. promotions to theposition of oiler.have uniformly been made from employees in theboilerhouse and, on occasion, powerhouse oilers have been transferred THE GATES RUBBER COMPANY351to lower job classifications in the boilerhouse.In addition, both thepowerhouse and boilerhouse employees are under the common super-,vision of a chief engineer and his two assistants, and are listed on thesame payroll.-While the Board has frequently recognized the inherent appropriate-ness of a single unit for engineers, oilers, and firemen,' the Petitionerdoes not ask for such a unit but seeks to merge only a fractional.partof the boilerhouse personnel into its present bargaining unit.Underthe circumstances, we find that neither of the units for which the Peti-tioner contends is appropriate.As neither organization seeks anelection in a broad powerhouse unit, we shall grant the Intervenor'smotion to dismiss the petition herein.Order'ITISHEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.ICf.New Jersey Brewers Association et al.,92 NLRB 1404 ;Armour 5 Company,88 NLRB 309.THEGATESRUBBERCOMPANYandINTERNATIONAL UNION OFOPERAT-ING ENGINEERS, LOCAL No. 1, AFL, PETITIONER.Case No. 30-RC-451.July 20,1951-Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the Act, a hearingwas held before Clyde F. Waers, hearing officer.The hearing officer'srulings made at the hearing are free from prejudical error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer 2 is engaged in commerce within the meaning ofthe National Labor Relations Act.IThe Intervenor, United Rubber, Cork, Linoleum and Plastic Workers of America,,LocalUnion No. 154, CIO, moved to dismiss the petition on the grounds that (1) the Petitionerhas made no adequate current showing of interest;(2) the petition was prematurelyfiled and is barred by an existing collective bargaining agreement and pension plan ; and(3) the unit sought is inappropriate.As to (1), the sufficiency of a petitioner's interestshowing is a matter for administrative determination and is not litigable by the parties.Farrell-Cheek Steel Company,88 NLRB 303.We are administratively satisfied that thePetitioner's showing is both current and adequate.As to(2) and(3),we find thesecontentions to be without merit for the reasons set forth below in paragraphs numbered aand 4, respectively.Accordingly, the Intervenor's motion is hereby denied.2 The name of the Employer appears in the caption as amended at the hearing.95 NLRB No. 40.